Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-15 are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2022, Request for Continued Examination (RCE) has been entered.
Response to Argument
The applicant argue that applied references in the rejections each fail to show each and every feature of claims as claimed and amended.  The Examiner respectfully disagrees.  It is submitted that the cited figures (Figs. 1-4, 9-11, 84-85, 86A-C, 92-93) in the rejections below anticipated the claimed/argued limitation such as “U-shaped passage” and “the cable manager configured  such that when two similar cable manager are provided in a vertically stacked configuration at the side of the telecommunication element”.  Since all Greens’s figures/drawings, especially the cited figures (Figs. 1-4, 9-11, 84-85, 86A-C, 92-93) in the rejection are identical to the figures of current application, therefore, Greens still teach every claimed structures/arrangements of independent claims 1 and 5 as claimed and amended, 
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geens et al. (US. Pub. 2018/0081139).
Regarding claim 1, Geens et al. anticipate a cable manager removably mountable to a side of a telecommunications element, the cable manager comprising: a center section configured to house a cable strength member clamp structure (1899); and a U-shaped passage (38/1838) surrounding the center section, the U-shaped passage including ends that open toward one end of the telecommunications element for receiving or outputting cabling and a closed end at an opposite end from the open ends, the closed end not allowing input of cabling into the U-shaped passage in a direction parallel to the open ends, the U-shaped passage defining cable pass-throughs adjacent the closed end for transitioning cables from inside the U-shaped passage to an exterior of the U-shaped passage, the cable manager configured such that when two similar cable managers are provided in a vertically stacked configuration at the side of the telecommunications element, the pass-throughs of the cable managers align so as to transition the cabling from the U-shaped passage of a first of the cable managers into the U- shaped passage of an adjacent cable manager; wherein the cable manager further comprises mounting structures in the form of protrusions (see Fig. 3, removable tray 24 configured with mounting structures in form of protrusions) that intermate with receivers provided on the fiber optic distribution element on which the cable manager is mounted for removable attachment and detachment of the cable manager to the side of at least one of the first and second fiber optic distribution elements (see Figs. 1-4, 9-11, 84-85, 86A-C, 92-93).
Regarding claims 2-4, Geens et al. further anticipate that the U-shaped passage defines an open side for insertion of cabling therein that is generally perpendicular to the open ends and also to the cable pass-throughs; and, further comprising cable retention tabs at least partially blocking the open side of the U-shaped passage for retaining the cabling within the passage; and, further comprising a removable cover for covering the open side of the U-shaped passage (see Figs. 1-4, 80-84, 86A-C).
Regarding claim 5, Geens et al. anticipate a telecommunications rack system (10) comprising: a first fiber optic distribution element including a chassis (20/30, left side), the first fiber optic distribution element defining splice locations (50) within the chassis; a second fiber optic distribution element including a chassis (20/30, right side), the second fiber optic distribution element defining adapters (52) for receiving connectorized cabling, wherein the first and second fiber optic distribution elements are positioned on the same rack; a fiber optic pigtail (2134), wherein a first end of the pigtail is spliced at and extends from the splice locations of the first element, and a second end of the pigtail is connectorized with a fiber optic connector that is coupled to an adapter of the second element, the fiber optic pigtail extending between the first and second elements that are positioned on the same rack; and a cable manager removably mounted at the side of at least one of the first and second elements, the cable manager defining a U-shaped passage (38/1838) including ends that open toward one end of the telecommunications elements and a closed end at an opposite end from the open ends, the U-shaped passage defining cable pass-throughs adjacent the closed end for transitioning cables from inside the U-shaped passage to an exterior of the U-shaped passage, wherein the connectorized pigtail is passed at least through a portion of the U-shaped passage and out the cable pass-through in leading the pigtail from the first fiber optic distribution element to the second fiber optic distribution element; wherein the cable manager further comprises mounting structures in the form of protrusions (see Fig. 3, removable tray 24 configured with mounting structures in form of protrusions) that intermate with receivers provided on the fiber optic distribution element on which the cable manager is mounted for removable attachment and detachment of the cable manager to the side of at least one of the first and second fiber optic distribution elements (see Figs. 1-4, 9-11, 84-85, 86A-C, 92-93).
Regarding claims 6-7, Geens et al. further anticipate that each fiber optic distribution element includes a tray slidably movable with respect to the chassis and at least one hingedly-mounted member within the tray; and, further comprising two of the first fiber optic distribution elements defining splice locations stacked on top of each other and two of the second fiber optic distribution elements defining adapters stacked on top of each other, wherein the first fiber optic distribution elements are stacked with the second fiber optic distribution elements on the same rack (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 8-10, Geens et al. further anticipate that the cable manager is configured such that when two similar cable managers are provided in a vertically stacked configuration at the side of the telecommunications elements, the pass-throughs of the cable managers align so as to transition the cables from the U-shaped passage of a first of the cable managers into the U-shaped passage of an adjacent cable manager; wherein the first fiber optic distribution element is used to splice an outside plant cable to the fiber optic pigtail; wherein the U-shaped passage defines an open side for insertion of cabling therein that is generally perpendicular to the open ends and also to the cable pass-throughs (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 11-13, Geens et al. further anticipate further comprising cable retention tabs at least partially blocking the open side of the U-shaped passage for retaining the cabling within the passage; and, further comprising a removable cover for covering the open side of the U-shaped passage; wherein the first element defines a plurality of the hingedly-mounted members, each configured to hold splices (see Figs. 1-4, 17, 80-84, 86A-C).
Regarding claims 14-15, Geens et al. further anticipate that the first element includes a second cable manager within the chassis for separating out individual fibers into each of the hingedly-mounted members; wherein the first element includes a third cable manager within the chassis for routing connectorized pigtails from the hingedly-mounted members around the rear of the element (see Figs. 1-4, 17, 80-84, 86A-C).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Cooke et al. (US. Pub. 2018/0113267).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883